ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method, system and computer-program-product for verifying a design of an electronic circuit including a register, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a controller programmed to, in response to a request to charge a vehicle, 
(i) command the switching arrangement such that the connector is electrically disconnected from the power source, 

(iii) command the switching arrangement such that the connector is electrically connected to the power source after the connector is coupled to the vehicle charge port.

4.         With respect to claim 11-17, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
a controller programmed to, in response to a request to charge a vehicle, 
(i) command the switching arrangement such that the ground unit is electrically disconnected from the power source, 
(ii) command movement of the actuator, using power from the energy-storage device, to couple the connector to the vehicle charge port while the ground unit is electrically disconnected from the power source, and 


5.         With respect to claim 18-20, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:
in response to a request to charge a vehicle:
operating a switching arrangement of the hands-free charging system to electrically disconnect the actuator and the connector from a power grid; 
operating the actuator, using power from the energy-storage device, to couple the connector to the vehicle charge port while the connector and the actuator are electrically disconnected from the power grid; 
operating the switching arrangement to electrically connect the connector to the power grid; and charging the vehicle using the power grid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851